                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CHARLES B. GILL, SR.,

                          Plaintiff,
      v.                                          Case No. 18-cv-540-pp

ARAMARK CORRECTIONAL SERVICES, et al.,

                        Defendants.
______________________________________________________________________________

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                (DKT NO. 101)
______________________________________________________________________________

       On March 31, 2020, the court granted summary judgment in the

 defendants’ favor on exhaustion grounds, finding that the plaintiff had failed

 to exhaust his administrative remedies before bringing this §1983 lawsuit

 alleging violation of his First Amendment rights. Dkt. No. 99. The plaintiff

 now asks the court to alter or amend that judgment under Federal Rule of

 Civil Procedure 59(e). Dkt. No. 101. He argues that grievance number 18-

 023, which he filed on January 24, 2018, demonstrates that he exhausted

 his administrative remedies because he complained that he was being

 provided only vegan meals. Dkt. No. 101 at 1; Dkt. No. 101-1.

       Fed. R. Civ. P. 59(e) allows a party to file a motion to alter or amend a

 judgment within twenty-eight days of the court entering judgment. The

 plaintiff filed his motion for reconsideration twenty-two days after the court

 entered judgment, so it was timely. “Rule 59(e) allows a court to alter or

                                        1




           Case 2:18-cv-00540-PP Filed 11/19/20 Page 1 of 4 Document 108
amend a judgment only if the petitioner can demonstrate a manifest error of

law or present newly discovered evidence.” Obriecht v. Raemisch, 517 F.3d

489, 494 (7th Cir. 2008) (citing Sigsworth v. City of Aurora, 487 F.3d 506,

(7th Cir. 2007)). Whether to grant a motion to amend judgment “is entrusted

to the sound judgment of the district court.” In re Prince, 85 F.3d 314, 324

(7th Cir. 1996).

     The plaintiff’s motion does not present newly discovered evidence.

Instead, he restates the argument from his summary judgment response that

grievance 18-023, which he wrote on January 24, 2018, demonstrates that he

exhausted his administrative remedies. Dkt. No. 101 at 1. He states, “Like I

said I asked for a Halal Diet but what I received was a Vegan Diet with Halal

meat 4 times a week.” Id.

     Under Rule 59(e), the plaintiff is entitled to relief only if he can

demonstrate that the court’s ruling constituted a manifest error of law. A

“manifest error of law” “is not demonstrated by the disappointment of the

losing party. It is the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.2d 601,

606 (7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069

(N.D. Ill. 1997)).

      The plaintiff has not demonstrated that the court made a manifest

error of law or fact. The plaintiff states that “[e]veryone has taken [his] case

out of context.” Dkt. No. 106 at 5. He argues, “I wanted a Halal diet; I was

                                         2




       Case 2:18-cv-00540-PP Filed 11/19/20 Page 2 of 4 Document 108
given a vegan diet. I grieved the problem, and the problem was not fixed.” Id.

     It is true, as the court acknowledged in its order granting summary

judgment, that the plaintiff did complain in grievance 18-023 that while he

had asked for an Islamic diet, on January 24, 2018 the kitchen sent him a

vegan diet. Dkt. No. 99 at 18, n.5. But as the court also noted, in February

2018, after the plaintiff submitted that grievance, the defendants attempted

to “fix” the problem by providing the plaintiff halal meat four times per week.

Id. at 19. As the court stated in its order, if the plaintiff felt that the solution

the defendants provided violated his rights, he should have filed another

grievance. Id. at 19-20.

      The plaintiff asserts that the defendants admitted that between

February 14, 2018 and August 20, 2018, he was served 459 vegan meals.

Dkt. No. 106 at 5 (citing Dkt. No. 39-2 at 4). He ignores the fact that the

defendants also stated that during that period, he received approximately

“104 meal trays with halal meat added.” Dkt. No. 39-2 at 4. As the

defendants point out, the plaintiff did not file a grievance about the

frequency with which he was being provided halal meals. Dkt. No. 102 at 2-

3. The defendants quote the court’s decision, in which it stated that there is

no evidence that the plaintiff ever complained about “the four-meal-per-week

solution.” Id. (quoting Dkt. No. 99 at 22).

      The plaintiff appears to believe that by complaining about one vegan

meal and concluding that complaint by saying, “I would like a Halal diet,

                                         3




       Case 2:18-cv-00540-PP Filed 11/19/20 Page 3 of 4 Document 108
 which is a Muslim/Islamic diet,” (dkt. no. 101-1), he put the prison staff on

 notice that he wanted (and his faith required him to have) every single meal

 he was served to include halal meat. He insists on this interpretation despite

 the fact that over the six months when he was receiving four meals a week

 that included halal meat, he did not notify prison staff that this solution did

 not address his concerns. As the defendants argue, the plaintiff did not give

 prison staff the opportunity to address what he now claims his complaint

 was—his desire to have every meal be a halal meal.

        The plaintiff did not exhaust his remedies because he did not give

 prison staff notice that his request for a “Halal diet” was a request that every

 meal contain halal meat. The court has no reason to change its ruling.

       The court DENIES the plaintiff’s motion for reconsideration. Dkt. No.

101.

       Dated in Milwaukee, Wisconsin this 19th day of November, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        4




        Case 2:18-cv-00540-PP Filed 11/19/20 Page 4 of 4 Document 108
